Title: To James Madison from Edmund Randolph, 21 June 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Pettus’s June 21. 1783.
Inclosed is a state of the proceedings of the assembly for a week past, and of the expectations of future business. Having been confined at home for ten days by the demands of my clients, I have not been able to collect in person the debates of the legislature. I therefore wrote to the clerk, who has given me the inclosed detail.
The form, in which the impost now appears, amounts to an annihilation of the views of congress. Being reduced to a mode of taxation solely for the benefit of Virginia, it contains no inducement to the other states to adopt it, nor, if it did, would it produce any good.
Mr. Henry left the assembly last saturday, and at the same time the field open to his adversary. He can always recover himself in interest by an exertion, but his sighs for home expose him to a daily loss of his popularity.
